DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to teach or fairly disclose the method that includes “the first beam including a first longitudinal channel and the second beam including a second longitudinal channel that opens toward and faces the first longitudinal channel of the first beam, the first hole aligning with the first longitudinal channel and facing the second longitudinal channel; tilting the first rail so that the second rail end is farther from the ground surface than the first rail end, with the second tube in an elevated position at a distance above the ground surface such that the second top of the second tube is disposed above a level at which the first top of the first beam is located; sliding the second tube on the second beam toward the ground surface so that the second top of the second tube moves toward the level at which the first top of the first beam is located, and so that the distance decreases; securing the first tube at a first fixed elevation relative to the first beam; and securing the second tube at a second fixed elevation relative to the second beam” as recited in claim 1.
Elsasser (US 6,467,756) provides a method of installing a fence (Fig. 1), the method comprising: advancing a first beam (14) into a ground surface so the first beam attains a substantially vertical orientation (Fig. 1), a first top (Fig. 1, top of the first beam 14);

sliding a first tube (15) over the first beam toward the ground surface with the first beam engaging the first tube so that the first tube attains the substantially vertical orientation (Fig. 1,2), the first tube defining a first hole (Fig. 1, Col. 5 lines 36-55), 
placing a second tube (15) over the second beam with the second beam engaging the second tube so that the second tube attains the substantially vertical orientation (Fig. 5), the second tube defining a second hole (Fig. 5), the second tube including a second top (Fig. 5);
inserting a first rail end (20a) of a first rail (20) through the first hole defined by the first tube (Fig. 1,2,5), the first rail including a second rail end distal from the first rail end (Fig. 5); inserting the second rail end of the first rail through the second hole defined by the second tube (Fig. 5); but fails to disclose the first beam including a first longitudinal channel and the second beam including a second longitudinal channel that opens toward and faces the first longitudinal channel of the first beam, the first hole aligning with the first longitudinal channel and facing the second longitudinal channel; tilting the first rail so that the second rail end is farther from the ground surface than the first rail end, with the second tube in an elevated position at a distance above the ground surface such that the second top of the second tube is disposed above a level at which the first top of the first beam is located; sliding the second tube on the second beam toward the ground surface so that the second top of the second tube moves toward the level at which the first top of the first beam is located, and so that the distance decreases; securing the first tube at a first fixed elevation relative to the first 
Also, there is no combinable teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the teachings of Elsasser, and thus, for at least the foregoing reasoning, Elsasser does not render obvious the present invention as set forth in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda J Kreiling whose telephone number is (571)272-6091.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Amanda Kreiling/Examiner, Art Unit 3726                                                                                                                                                                                                        2/1/21

/JASON L VAUGHAN/Primary Examiner, Art Unit 3726